This is a petition for a writ of certiorari in which the petitioner alleges that he was the judgment creditor in a supplementary proceeding under G. L. c. 224 which he instituted against a debtor. Contending that the judge of the District Court committed error in the course of that proceeding, the petitioner, it is alleged, requested a hearing on a draft report. The request was denied on the ground that there can be no report to the Appellate Division in a proceeding of this sort. The present appeal is from the action of a judge of the Superior Court denying the petitioner’s application for the issuance of process on his petition for a writ of certiorari which sought a review of therulingintheDistrict Court. Therewasno error. The ruling in the District Court that there can be no report to the Appellate Division in a supplementary proceeding was clearly right. Donnelly v. Montague, 305 Mass. 14. G. L. c. 224, § 18. Accordingly, the judge of the Superior Court rightly refused to issue process. Courts are not required to issue process with respect to matters that patently present no question worthy of judicial inquiry. That is especially true with respect to certiorari, a discretionary remedy. See Nichols v. Dacey, 329 Mass. 598. Where, as here, there is “no showing of substantial injury or manifest injustice . . . certiorari will not issue.” Building Commr. of Medford v. C. & H. Co. 319 Mass. 273, 286.

Order denying application for process affirmed.